        Case 4:17-cv-05714-YGR Document 85 Filed 08/23/19 Page 1 of 2



 1 MATTHEW W. CLOSE (S.B. #188570)
     O’MELVENY & MYERS LLP
 2 400 South Hope Street, 18th Floor
     Los Angeles, CA 90071
 3 Email: mclose@omm.com
 4 Telephone: (213) 430-6000
     Facsimile:    (213) 430-6407
 5
     JONATHAN ROSENBERG (admitted pro hac vice)
 6 O’MELVENY & MYERS LLP
     7 Times Square
 7 New York, NY 10036
 8 Telephone: (212) 326-2000
     Facsimile:    (212) 326-2061
 9
     Attorneys for Morgan Stanley & Co. LLC; Merrill
10 Lynch, Pierce, Fenner & Smith Inc.; Pacific Crest
     Securities, a division of KeyBanc Capital Markets
11 Inc.; Needham & Co., LLC; Piper Jaffray & Co.;
12 Raymond James & Associates, Inc.; William Blair
     & Company, L.L.C.
13
                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15    LANCE TULLER, Individually and on Behalf           Case No. 4:17-CV-05714-YGR
16    of All Others Similarly Situated,

17                             Plaintiff,                DEFENDANT MERRILL LYNCH,
                                                         PIERCE, FENNER & SMITH
18    vs.                                                INCORPORATED’S AMENDED
      TINTRI, INC., et al.,                              CORPORATE DISCLOSURE
19                                                       STATEMENT AND CERTIFICATION
20                            Defendants.                OF INTERESTED ENTITIES
                                                         OR PERSONS
21
22
23
24
25
26
27
28                                                                  AMENDED CORPORATE DISCLOSURE
                                                          STATEMENT AND CERTIFICATION OF INTERESTED
                                                                                ENTITIES OR PERSONS
                                                                         CASE NO. 4:17-CV-05714-YGR
         Case 4:17-cv-05714-YGR Document 85 Filed 08/23/19 Page 2 of 2



 1           1.      Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned, counsel of
 2 record for Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“MLPF&S”), hereby amend
 3 MLPF&S’s March 12, 2018 corporate disclosure statement (Dkt. No. 46) and certify that
 4 MLPF&S is a direct, wholly-owned subsidiary of NB Holdings Corporation. NB Holdings
 5 Corporation is a direct, wholly owned subsidiary of Bank of America Corporation. Bank of
 6 America Corporation is a publicly held company whose shares are traded on the New York
 7 Stock Exchange and has no parent corporation. Based on U.S. Securities and Exchange
 8 Commission Rules regarding beneficial ownership, Berkshire Hathaway Inc., 3555 Farnam
 9 Street, Omaha, Nebraska 68131, beneficially owns greater than 10% of Bank of America
10 Corporation’s outstanding common stock.
11           2.      Pursuant to Civil L.R. 3-15, the undersigned certifies that in addition to the
12 persons, associations of persons, firms, partnerships, corporations (including parent
13 corporations), or other entities identified in MLFP&S’s March 12, 2018 disclosure statement,
14 Berkshire Hathaway Inc. also has (i) a financial interest in the subject matter in controversy or in
15 a party to the proceeding, or (ii) a non-financial interest in that subject matter or in a party that
16 could be substantially affected by the outcome of this proceeding.
17
18 Dated: August 23, 2019                       Respectfully Submitted,
19
                                                O’MELVENY & MYERS LLP
20
21
                                                By:     /s/ Matthew W. Close
22                                                          Matthew W. Close

23                                                Attorneys for Morgan Stanley & Co. LLC; Merrill
                                                  Lynch, Pierce, Fenner & Smith Inc.; Pacific Crest
24                                                Securities, a division of KeyBanc Capital Markets
                                                  Inc.; Needham & Co., LLC; Piper Jaffray & Co.;
25                                                Raymond James & Associates, Inc.; William Blair &
26                                                Company, L.L.C.

27
28                                                     -1-       AMENDED CORPORATE DISCLOSURE STATEMENT
                                                                          AND CERTIFICATION OF INTERESTED
                                                                                      ENTITIES OR PERSONS
                                                                               CASE NO. 4:17-CV-05714-YGR
